       Case 4:18-cv-07229-YGR Document 205 Filed 06/07/21 Page 1 of 3



 1    EDWARD G. POPLAWSKI (SBN 113590)           RYAN R. SMITH (SBN 229323)
      epoplawski@wsgr.com                        rsmith@wsgr.com
 2    OLIVIA M. KIM (SBN 228382)                 CHRISTOPHER D. MAYS (SBN 266510)
      okim@wsgr.com                              cmays@wsgr.com
 3
      TALIN GORDNIA (SBN 274213)                 WILSON SONSINI GOODRICH & ROSATI
 4    tgordnia@wsgr.com                          Professional Corporation
      STEPHANIE C. CHENG (SBN 319856)            650 Page Mill Road
 5    stephanie.cheng@wsgr.com                   Palo Alto, CA 94304-1050
      WILSON SONSINI GOODRICH & ROSATI           Telephone: (650) 493-9300
 6    Professional Corporation                   Facsimile: (650) 493-6811
      633 West Fifth Street, Suite 1550
 7
      Los Angeles, CA 90071
 8    Telephone: (323) 210-2900
      Facsimile: (866) 974-7329
 9
      Attorneys for Defendant
10    QUALYS INC.
11
                            IN THE UNITED STATES DISTRICT COURT
12
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                     OAKLAND DIVISION
14

15   FINJAN LLC                              )    CASE NO.: 4:18-cv-07229-YGR (TSH)
                                             )
16
                    Plaintiff,               )    DEFENDANT QUALYS INC.’S
17                                           )    OPPOSITION TO FINJAN LLC’S
            v.                               )    ADMINISTRATIVE MOTION FOR
18                                           )    LEAVE TO FILE A COMBINED
     QUALYS INC.,                            )    REPLY AND OPPOSITION TO
19                                           )    QUALYS’S MOTION FOR SUMMARY
                    Defendant.               )    JUDGMENT OF NO MORE THAN 25
20
                                             )    PAGES
21                                           )
                                             )
22                                           )
                                             )
23                                           )
24

25

26

27

28

     CASE NO. 4:18-cv-07229-YGR                               QUALYS’S OPPOSITION TO FINJAN’S
                                                                          MOTION FOR LEAVE
       Case 4:18-cv-07229-YGR Document 205 Filed 06/07/21 Page 2 of 3



 1            Qualys Inc. (“Qualys”) opposes Finjan LLC’s (“Finjan”) Administrative Motion For Leave

 2   to File a Combined Reply and Opposition to Qualys’s Motion for Summary Judgment of No More

 3   than 25 Pages (D.I. 203). The Motion is a belated 11th-hour attempt by Finjan to change the ground

 4   rules for the parties’ summary judgment briefing and should be denied as unfairly prejudicial to

 5   Qualys.

 6            Finjan raised this issue for the first time only hours before filing its overlong brief. But the

 7   Court’s direction is clear. Finjan was allotted 25 pages for its one summary judgment motion, and

 8   Qualys was allotted 25 pages combined for its opposition and single cross-motion. Standing Order

 9   in Civil Cases (“S.O.”) at ¶¶ 9b, 9e; see also D.I. 160 at 3; Ex. 1, Pre-Filing Conference Tr. at

10   42:11-151. Finjan was then allotted 15 pages for a combined reply to its motion and opposition to

11   Qualys’s cross motion. S.O. at ¶ 9e; Ex. 1 at 42:18-20; 42:24-25

12            The parties fully discussed the issues to be presented at Summary Judgment during the Pre-

13   Filing Conference. See generally Ex. 1. Had Finjan legitimately believed it required additional

14   pages for its combined reply and opposition to address the issues raised by Qualys’s motion, Finjan

15   could (and should) have raised those issues either at the Pre-Filing Conference or at least before

16   Qualys’s combined opposition and cross-motion were due, so that the parties could meaningfully

17   meet and confer to reach a mutually acceptable arrangement. Instead, Finjan remained silent until

18   the final hours before its brief was due, and well after the window had elapsed for Qualys to

19   discuss, negotiate, and/or seek a reciprocal page-limit extension of its own combined summary

20   judgment brief. Finjan’s belated and unilateral page limit extension thus prejudices Qualys and

21   should be denied.

22            Finjan argues that the Court’s Orders do not apply because Qualys’s cross-motion does not

23   merely counter the same legal issues raised in Finjan’s opening brief (and so, according to Finjan,

24   it is not a “cross-motion” according to the Court’s Standing Orders). Of course, Finjan’s

25   interpretation of the term “cross-motion” is unsupported and is inconsistent with the Court’s

26   Orders, its instructions to the parties at the Pre-Filing Conference, and the Minutes thereto. See

27

28
        1
            “Ex.” refers to the exhibits to the Mays Declaration, filed herewith.
     CASE NO. 4:18-cv-07229-YGR                          1                     QUALYS’S OPPOSITION TO FINJAN’S
                                                                                           MOTION FOR LEAVE
       Case 4:18-cv-07229-YGR Document 205 Filed 06/07/21 Page 3 of 3



 1   S.O. at ¶¶ 9b, 9e; D.I. 160 at 3; Ex. 1 at 42:11-15; D.I. 186 (Minutes of Pre-Filing Conference

 2   stating that Qualys was to file a “Single Brief Opposition to Motion and Cross-Motion for

 3   Summary Judgment” and Finjan was to file a “Single Reply Brief to its own Motion and

 4   Opposition to Cross-Motion for Summary Judgment.”). There is no surprise here: Finjan knew

 5   exactly which issues Qualys intended to seek summary judgment on and that those issues were

 6   different from the ones Finjan raised in its opening brief. Qualys objects to Finjan’s thread-bare

 7   attempt to deflect blame on to Qualys for Finjan’s own failure to timely raise this issue.

 8          For the foregoing reasons, Qualys requests that the Court deny Finjan’s motion.

 9

10                                                   Respectfully submitted,

11                                                   WILSON SONSINI GOODRICH & ROSATI
12
       Dated: June 7, 2021                     By:   /s/ Christopher D. Mays
13                                                   CHRISTOPHER D. MAYS

14                                                   Counsel for
                                                     QUALYS INC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CASE NO. 4:18-cv-07229-YGR                       2                    QUALYS’S OPPOSITION TO FINJAN’S
                                                                                       MOTION FOR LEAVE
